Citation Nr: 0019759	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979 and from April 17 to October 12, 1995.  He also 
has several years of service with the Army National Guard 
between February 1980 and October 1995.

This appeal arose from a January 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for histoplasmosis.  In May 1998, the veteran 
testified at a personal hearing at the RO.  In February 2000, 
this case was remanded by the Board of Veterans' Appeals 
(Board) so that a Travel Board hearing could be scheduled.  
In May 2000, he testified at a personal hearing before a 
member of the Board sitting at the New Orleans RO.


FINDING OF FACT

The veteran's currently diagnosed histoplasmosis had its 
onset during active duty.


CONCLUSION OF LAW

Histoplasmosis was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran's service medical records included a separation 
examination conducted at the time of his deactivation from 
active duty in September 1995.  A chest x-ray revealed a 
calcified node at the right paratracheal region and a faint 
nodule measuring about 6 mm projected just superior to the 
8th rib posteriorly on the right side.  This was most likely 
secondary to previous granulomatous disease.

A private chest x-ray performed on October 8, 1996 was 
abnormal; it showed a small focal area of lobularity in the 
right mid-lung and a larger focal area of lobularity in the 
right paratracheal region.  Differential considerations are 
numerous and included neoplastic disease as well as 
inflammation, infection or granulomatous disease.

The veteran was hospitalized at a private facility in 
September 1997; a chest x-ray showed an 8 mm in diameter 
nodule either within the medial segment of the right middle 
lobe or the anterior segment of the right upper lobe with 
about a 4 cm in diameter azygos region mass and suspected 
bilateral hilar adenopathy.  He displayed decreased breath 
sounds in the right base.  A biopsy was performed on 
September 17; cancer was ruled out.  On September 23, it was 
noted that he had had exposure to bat guano while in Haiti in 
service.  On October 23, 1997, a histo test was positive.  

In January 1998, the veteran's former First Sergeant 
submitted a statement in which he noted that their unit had 
been activated for duty in Operation Uphold Democracy.  The 
barracks in which they had to stay were infested with bats, 
which he told the troops to avoid.

On May 18, 1998, the veteran's private physician submitted a 
statement which confirmed the diagnosis of histoplasmosis.  A 
biopsy had shown granulomatous inflammation and a serum 
Histoplasma antibody had been positive.  A chest x-ray 
performed in September 1995 had shown a calcified node.  The 
physician stated that "[i]t is possible that the patient's 
medical problems may date back to at least 1995."

The veteran submitted a fact sheet on histoplasmosis.  This 
provided information concerning the disease (which is an 
infection caused by fungus), as well as where it is most 
commonly found.  It was noted that it is often located in the 
soil in Haiti, where there is contamination with bird and bat 
droppings.  It was noted that histoplasmosis can be very slow 
in developing; its initial symptoms were often vague and 
included fever, fatigue and weight loss.  As the infection 
progresses, additional symptoms will appear if the condition 
is left untreated, such as shortness of breath and cough, 
skin rash, a swollen liver or spleen, swollen lymph nodes, 
low white blood cell count, anemia, headaches, confusion and 
seizures.  

The veteran testified at a personal hearing at the RO in May 
1998.  He stated that, during service, he had experienced 
hyperventilation every time he had to climb stairs or walked 
and he indicated that he was often tired.  He also had 
shortness of breath and a fever on occasion.  In 1995, a node 
was found on a chest x-ray and in 1997 he was diagnosed with 
histoplasmosis.  No one in service had ever told him he had a 
problem; the condition was not found until one and one-half 
years after service, when he complained of breathing problems 
and tiredness.  He made mention of the long incubation period 
of the illness, commenting that it could manifest many years 
after exposure.

The veteran then testified before a member of the Board 
sitting in New Orleans in May 2000.  He pointed out that he 
had been recalled to active duty at the time that he had been 
exposed to bat droppings in Haiti.  They had been placed in 
old barracks that were infested with bats.  He indicated that 
a chest x-ray was taken because he had begun to complain of 
breathing problems, with some fatigue and coughing.  He 
stated that he was a civilian employee with the National 
Guard and that tests of the hangar where he worked did not 
show the presence of Histoplasma.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for histoplasmosis is 
warranted.  Initially, it is noted that the veteran has been 
diagnosed with this condition; therefore, a current 
disability exists.  There is also evidence that this disease 
was contracted during active service.  His DD-214 indicates 
that he was recalled to active duty between April and October 
1995, at which time he was sent to Haiti.  His former First 
Sergeant indicated, and the veteran has testified, that the 
barracks to which they were assigned were infested with bats.  
The Fact Sheet provided by the veteran indicated that 
histoplasmosis is commonly found in the soil in Haiti, which 
is contaminated with bat droppings.  Since there is no 
suggestion in the record that he was exposed to this 
infection at any other time, it is found that the disease in 
question was first contracted in service.  Finally, the 
veteran's private physician indicated that a node in the lung 
was found on a chest x-ray taken in September 1995; it was 
found that this could have been the onset of his currently 
diagnosed histoplasmosis.  Taking all this evidence into 
consideration, and after resolving any doubt in the veteran's 
favor, it is determined that entitlement to service 
connection for histoplasmosis is justified.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for histoplasmosis is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

